Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 1 of 19 Page ID #:62




   1 KEVIN R. LUSSIER, State Bar No. 143821
     klussier@veatchfirm.com
   2
     E U R U S C A D Y , State Bar No. 110338
   3 ecady@veatchfirm.com
     VEATCH CARLSON, LLP
   4
     1055 Wilshire Blvd., 11th Floor
   5 Los Angeles, CA 90017-2444
     Tel: (213) 381-2861
   6
     Fax: (213) 383-6370
   7
     Attorneys for Defendant,
   8
     AUGUSTINA REYES MONTALVO, erroneously sued as TINA MORALES
   9
  10                     UNITED STATES DISTRICT COURT

  11                    CENTRAL DISTRICT OF CALIFORNIA

  12                             SOUTHERN DIVISION

  13   ESTELA GARCIA, an Individual;               CASE NO.: 8:20-cv-00053-JLS-KES
       IRMA CALDERON-CHAVEZ, an
  14   Individual; LORENA GONZALEZ, an             [Hon. Josephine L. Staton]
  15   Individual,
                                                   ANSWER OF DEFENDANT
  16              Plaintiff,                       AUGUSTINA REYES
  17                                               MONTALVO, ERRONEOUSLY
            vs.
                                                   SUED AS TINA MORALES AND
  18   SOUTH COAST TERRACE                         DEMAND FOR JURY TRIAL
  19   CONDOMINIUM ASSOCIATION, a
       California Corporation;
  20   POWERSTONE PROPERTY
  21   MANAGEMENT, INC., a California
       Corporation; TINA MORALES, an
  22   Individual; and DOES 1 through 10,
  23   Inclusive,                                  Complaint Filed: January 10, 2020
                                                   Trial Date:      None
  24              Defendants.
  25
  26       Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, defendant

  27 AUGUSTINA REYES MONTALVO erroneously sued herein as TINA
  28                                         -1-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 2 of 19 Page ID #:63




   1 MORALES (“Defendant”) answers the Complaint of plaintiffs ESTELA GARCIA,
   2 IRMA CALDERON-CHAVEZ, and LORENA GONZALEZ (“Plaintiffs”). If an
   3 allegation is not specifically admitted, it is hereby denied.
   4                         ANSWER TO THE INTRODUCTION
   5         1.    Answering Paragraph 1, this paragraph contains legal conclusions,
   6 arguments and/or definitions for which no further response is required.
   7                   ANSWER TO ALLEGATIONS REGARDING
   8                            JURISDICTION AND VENUE
   9         2.    Answering Paragraph 2, Defendant admits that the Court has
  10 jurisdiction over claims alleged to arise under federal law and supplemental
  11 jurisdiction over any related state law claims that arise from the same nucleus of
  12 operative facts as the claims based on federal law. Defendant further admits that
  13 she is subject to this Court’s personal jurisdiction. As to the balance of the
  14 allegations, Defendant lacks sufficient knowledge or information to form a belief
  15 concerning the truth of the factual allegations contained therein and on that basis
  16 denies such allegations.
  17         3.    Answering Paragraph 3, Defendant admits that venue is proper in this
  18 judicial district as to herself. As to the balance of the allegations, Defendant lacks
  19 sufficient knowledge or information to form a belief concerning the truth of the
  20 factual allegations contained therein and on that basis denies such allegations.
  21              ANSWER TO ALLEGATIONS REGARDING PARTIES
  22         4.    Answering Paragraph 4, Defendant lacks sufficient knowledge or
  23 information to form a belief concerning the truth of the factual allegations
  24 contained therein and on that basis denies such allegations.
  25         5.    Answering Paragraph 5, Defendant lacks sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations
  27 contained therein and on that basis denies such allegations.
  28                                            -2-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 3 of 19 Page ID #:64




   1         6.    Answering Paragraph 6, Defendant lacks sufficient knowledge or
   2 information to form a belief concerning the truth of the factual allegations
   3 contained therein and on that basis denies such allegations.
   4         7.    Answering Paragraph 7, Defendant admits that defendant South Coast
   5 Terrace Condominium Association is a California Domestic Nonprofit
   6 Corporation. As to the balance of the allegations, Defendant lacks sufficient
   7 knowledge or information to form a belief concerning the truth of the factual
   8 allegations contained therein and on that basis denies such allegations.
   9         8.    Answering Paragraph 8, Defendant admits that defendant Powerstone
  10 Property Management, Inc. is a California Domestic Stock Corporation. As to the
  11 balance of the allegations, Defendant lacks sufficient knowledge or information to
  12 form a belief concerning the truth of the factual allegations contained therein and
  13 on that basis denies such allegations.
  14         9.    Answering Paragraph 9, Defendant admits that she is an induvial, who
  15 lives at the Subject Property in Santa Ana, Orange County, California and has been
  16 a member of the Board of Directors of defendant South Coast Terrace
  17 Condominium Association since May 16, 2018. As to the balance of the
  18 allegations, Defendant lacks sufficient knowledge or information to form a belief
  19 concerning the truth of the factual allegations contained therein and on that basis
  20 denies such allegations.
  21         10.   Answering Paragraph 10, Defendant lacks sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations
  23 contained therein and on that basis denies such allegations.
  24                     ANSWER TO FACTUAL ALLEGATIONS
  25         11.   Answering Paragraph 11, Defendant denies each and every allegation
  26 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  27
  28                                            -3-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 4 of 19 Page ID #:65




   1 knowledge or information to form a belief concerning the truth of the factual
   2 allegations contained therein and on that basis denies such allegations.
   3         12.   Answering Paragraph 12, Defendant admits on information and belief
   4 that in 2009 the Subject Property was managed by Powerstone Property
   5 Management, Inc. As to the balance of the allegations, Defendant lacks sufficient
   6 knowledge or information to form a belief concerning the truth of the factual
   7 allegations contained therein and on that basis denies such allegations.
   8         13.   Answering Paragraph 13, Defendant denies each and every allegation
   9 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  10 knowledge or information to form a belief concerning the truth of the factual
  11 allegations contained therein and on that basis denies such allegations.
  12         14.   Answering Paragraph 14, Defendant denies each and every allegation
  13 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  14 knowledge or information to form a belief concerning the truth of the factual
  15 allegations contained therein and on that basis denies such allegations.
  16         15.   Answering Paragraph 15, Defendant denies each and every allegation
  17 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  18 knowledge or information to form a belief concerning the truth of the factual
  19 allegations contained therein and on that basis denies such allegations.
  20         16.   Answering Paragraph 16, Defendant denies each and every allegation
  21 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  22 knowledge or information to form a belief concerning the truth of the factual
  23 allegations contained therein and on that basis denies such allegations.
  24         17.   Answering Paragraph 17, Defendant denies each and every allegation
  25 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  26 knowledge or information to form a belief concerning the truth of the factual
  27 allegations contained therein and on that basis denies such allegations.
  28                                            -4-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 5 of 19 Page ID #:66




   1         18.   Answering Paragraph 18, Defendant denies each and every allegation
   2 as to herself. As to the balance of the allegations, Defendant lacks sufficient
   3 knowledge or information to form a belief concerning the truth of the factual
   4 allegations contained therein and on that basis denies such allegations.
   5         19.   Answering Paragraph 19, Defendant lacks sufficient knowledge or
   6 information to form a belief concerning the truth of the factual allegations
   7 contained therein and on that basis denies such allegations.
   8         20.   Answering Paragraph 20, Defendant denies each and every allegation
   9 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  10 knowledge or information to form a belief concerning the truth of the factual
  11 allegations contained therein and on that basis denies such allegations.
  12         21.   Answering Paragraph 21, Defendant denies each and every allegation
  13 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  14 knowledge or information to form a belief concerning the truth of the factual
  15 allegations contained therein and on that basis denies such allegations.
  16         22.   Answering Paragraph 22, Defendant denies each and every allegation
  17 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  18 knowledge or information to form a belief concerning the truth of the factual
  19 allegations contained therein and on that basis denies such allegations.
  20         23.   Answering Paragraph 23, Defendant denies each and every allegation
  21 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  22 knowledge or information to form a belief concerning the truth of the factual
  23 allegations contained therein and on that basis denies such allegations.
  24         24.   Answering Paragraph 24, Defendant denies each and every allegation
  25 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  26 knowledge or information to form a belief concerning the truth of the factual
  27 allegations contained therein and on that basis denies such allegations.
  28                                            -5-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 6 of 19 Page ID #:67




   1         25.   Answering Paragraph 25, Defendant admits on information and belief
   2 that plaintiff Lorena Gonzalez has rented at the Subject Property since 2012 and
   3 lives with her minor children. As to the balance of the allegations, Defendant lacks
   4 sufficient knowledge or information to form a belief concerning the truth of the
   5 factual allegations contained therein and on that basis denies such allegations.
   6         26.   Answering Paragraph 26, Defendant denies each and every allegation
   7 as to herself. As to the balance of the allegations, Defendant lacks sufficient
   8 knowledge or information to form a belief concerning the truth of the factual
   9 allegations contained therein and on that basis denies such allegations.
  10         27.   Answering Paragraph 27, Defendant denies each and every allegation
  11 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  12 knowledge or information to form a belief concerning the truth of the factual
  13 allegations contained therein and on that basis denies such allegations.
  14         28.   Answering Paragraph 28, Defendant denies each and every allegation
  15 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  16 knowledge or information to form a belief concerning the truth of the factual
  17 allegations contained therein and on that basis denies such allegations.
  18         29.   Answering Paragraph 29, Defendant denies each and every allegation
  19 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  20 knowledge or information to form a belief concerning the truth of the factual
  21 allegations contained therein and on that basis denies such allegations.
  22                      ANSWER TO INJURY ALLEGATIONS
  23         30.   Answering Paragraph 30, Defendant denies each and every allegation
  24 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  25 knowledge or information to form a belief concerning the truth of the factual
  26 allegations contained therein and on that basis denies such allegations.
  27
  28                                            -6-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 7 of 19 Page ID #:68




   1         31.   Answering Paragraph 31, Defendant denies each and every allegation
   2 as to herself. As to the balance of the allegations, Defendant lacks sufficient
   3 knowledge or information to form a belief concerning the truth of the factual
   4 allegations contained therein and on that basis denies such allegations.
   5         32.   Answering Paragraph 32, Defendant denies each and every allegation
   6 as to herself. As to the balance of the allegations, Defendant lacks sufficient
   7 knowledge or information to form a belief concerning the truth of the factual
   8 allegations contained therein and on that basis denies such allegations.
   9         33.   Answering Paragraph 33, Defendant denies each and every allegation
  10 as to herself. As to the balance of the allegations, Defendant lacks sufficient
  11 knowledge or information to form a belief concerning the truth of the factual
  12 allegations contained therein and on that basis denies such allegations.
  13                    ANSWER TO FIRST CLAIM FOR RELIEF
  14                 Fair Housing Act (Familiar Status Discrimination)
  15         34.   Answering Paragraph 34, Defendant incorporates herein her response
  16 to Paragraphs 1 through 33, above.
  17         35.   Answering Paragraph 35, Defendant states that this claim for relief is
  18 not directed at her and therefore does not require a response by her. To the extent a
  19 response is required, this Defendant lacks sufficient knowledge or information to
  20 form a belief concerning the truth of the factual allegations contained therein and
  21 on that basis denies such allegations.
  22                  ANSWER TO SECOND CLAIM FOR RELIEF
  23                      Fair Housing Act (Racial Discrimination)
  24         36.   Answering Paragraph 33, Defendant incorporates herein her response
  25 to Paragraphs 1 through 35, above.
  26         37.   Answering Paragraph 37, Defendant denies each and every allegation
  27 contained therein.
  28                                            -7-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 8 of 19 Page ID #:69




   1                   ANSWER TO THIRD CLAIM FOR RELIEF
   2 California Fair Employment and Housing Act (Familiar Status Discrimination)
   3        38.    Answering Paragraph 38, Defendant incorporates herein her response
   4 to Paragraphs 1 through 37, above.
   5        39.    Answering Paragraph 39, Defendant states that this claim for relief is
   6 not directed at her and therefore does not require a response by her. To the extent a
   7 response is required, this Defendant lacks sufficient knowledge or information to
   8 form a belief concerning the truth of the factual allegations contained therein and
   9 on that basis denies such allegations.
  10                  ANSWER TO FOURTH CLAIM FOR RELIEF
  11   California Fair Employment and Housing Act (Racial Status Discrimination)
  12        40.    Answering Paragraph 40, Defendant incorporates herein her response
  13 to Paragraphs 1 through 39, above.
  14        41.    Answering Paragraph 41, Defendant denies each and every allegation
  15 contained therein.
  16                   ANSWER TO FIFTH CLAIM FOR RELIEF
  17         California Unruh Civil Rights Act (Racial Status Discrimination)
  18        42.    Answering Paragraph 42, Defendant incorporates herein her response
  19 to Paragraphs 1 through 41, above.
  20        43.    Answering Paragraph 43, Defendant denies each and every allegation
  21 contained therein.
  22        44.    Answering Paragraph 44, Defendant denies each and every allegation
  23 contained therein.
  24                   ANSWER TO SIXTH CLAIM FOR RELIEF
  25                                      (Negligence)
  26        45.    Answering Paragraph 45, Defendant incorporates herein her response
  27 to Paragraphs 1 through 44, above.
  28                                           -8-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 9 of 19 Page ID #:70




   1         46.   Answering Paragraph 46, Defendant states that this claim for relief is
   2 not directed at her and therefore does not require a response by her. To the extent a
   3 response is required, this Defendant lacks sufficient knowledge or information to
   4 form a belief concerning the truth of the factual allegations contained therein and
   5 on that basis denies such allegations.
   6         47.   Answering Paragraph 47, Defendant states that this claim for relief is
   7 not directed at her and therefore does not require a response by her. To the extent a
   8 response is required, this Defendant lacks sufficient knowledge or information to
   9 form a belief concerning the truth of the factual allegations contained therein and
  10 on that basis denies such allegations.
  11                 ANSWER TO SEVENTH CLAIM FOR RELIEF
  12                                      (Negligence)
  13         48.   Answering Paragraph 48, Defendant incorporates herein her response
  14 to Paragraphs 1 through 47, above.
  15         49.   Answering Paragraph 49, Defendant states that this claim for relief is
  16 not directed at her and therefore does not require a response by her. To the extent a
  17 response is required, this Defendant lacks sufficient knowledge or information to
  18 form a belief concerning the truth of the factual allegations contained therein and
  19 on that basis denies such allegations.
  20         50.   Answering Paragraph 50, Defendant states that this claim for relief is
  21 not directed at her and therefore does not require a response by her. To the extent a
  22 response is required, this Defendant lacks sufficient knowledge or information to
  23 form a belief concerning the truth of the factual allegations contained therein and
  24 on that basis denies such allegations.
  25 ///
  26 ///
  27 ///
  28                                           -9-
           ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                      MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 10 of 19 Page ID #:71




   1                   ANSWER TO EIGHTH CLAIM FOR RELIEF
   2                               (Unfair Business Practices)
   3         51.    Answering Paragraph 51, Defendant incorporates herein her response
   4 to Paragraphs 1 through 50, above.
   5         52.    Answering Paragraph 52, Defendant states that this claim for relief is
   6 not directed at her and therefore does not require a response by her. To the extent a
   7 response is required, this Defendant lacks sufficient knowledge or information to
   8 form a belief concerning the truth of the factual allegations contained therein and
   9 on that basis denies such allegations.
  10                    ANSWER TO NINTH CLAIM FOR RELIEF
  11                               (Unfair Business Practices)
  12         53.    Answering Paragraphs 53, Defendant incorporates her response to
  13 Paragraphs 1 through 52, above.
  14         54.    Answering Paragraph 54, Defendant states that this claim for relief is
  15 not directed at her and therefore does not require a response by her. To the extent a
  16 response is required, this Defendant lacks sufficient knowledge or information to
  17 form a belief concerning the truth of the factual allegations contained therein and
  18 on that basis denies such allegations.
  19                   SEPARATE AND AFFIRMATIVE DEFENSES
  20         In further answer to the Complaint, Defendant asserts the following separate
  21 and affirmative defenses (the “Separate and Affirmative Defenses”). By alleging the
  22 Separate and Affirmative Defenses set forth below, Defendant intends no alteration
  23 of the burden of proof and/or burden of going forward with evidence which
  24 otherwise exists with respect to any particular issue at law or in equity. Furthermore,
  25 all such defenses are pled in the alternative, and do not constitute an admission of
  26 liability or that Plaintiff is entitled to any relief whatsoever. Defendant reserves the
  27 right to raise additional affirmative Separate and Affirmative defenses as they
  28                                            -10-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 11 of 19 Page ID #:72




   1 become known to it through discovery or investigation.
   2                           FIRST AFFIRMATIVE DEFENSE
   3              (Failure to State a Claim Upon Which Relief May be Granted)
   4         1.      As her first and separate affirmative defense to the Complaint,
   5 Defendant alleges that the Complaint fails to state facts sufficient to constitute any
   6 claim for relief against Defendant.
   7                          SECOND AFFIRMATIVE DEFENSE
   8                                         (Estoppel)
   9         2.      As her second and separate affirmative defense to the Complaint,
  10 Defendant alleges that Plaintiffs’ purported causes of action, and each of them, are
  11 barred by the doctrine of estoppel.
  12                           THIRD AFFIRMATIVE DEFENSE
  13                                          (Waiver)
  14         3.      As her third and separate affirmative defense to the Complaint,
  15 Defendant alleges that Plaintiffs’ purported causes of action, and each of them, are
  16 barred by the doctrine of waiver.
  17                         FOURTH AFFIRMATIVE DEFENSE
  18                                          (Laches)
  19         4.      As her fourth and separate affirmative defense to the Complaint,
  20 Defendant alleges that Plaintiffs’ purported causes of action, and each of them, are
  21 barred by the doctrine of laches.
  22                           FIFTH AFFIRMATIVE DEFENSE
  23                                     (Unclean Hands)
  24         5.      As her fifth and separate affirmative defense to the Complaint,
  25 Defendant alleges that Plaintiffs are barred from recovery against Defendant
  26 pursuant to the equitable doctrine of unclean hands.
  27 ///
  28                                            -11-
           ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                      MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 12 of 19 Page ID #:73




   1                          SIXTH AFFIRMATIVE DEFENSE
   2                                 (Mitigation of Damages)
   3         6.     As her sixth and separate affirmative defense to the Complaint,
   4 Defendant alleges that Plaintiffs failed to mitigate, reduce or avoid their damages, if
   5 any.
   6                        SEVENTH AFFIRMATIVE DEFENSE
   7                               (Punitive Damages Limited)
   8         7.     As her seventh and separate affirmative defense to the Complaint,
   9 Defendant alleges that if Plaintiffs produce clear and convincing evidence against
  10 this Defendant sufficient to satisfy the requirements for willful discrimination, such
  11 damages awarded must be reasonable in terms of the following guideposts set forth
  12 by the United States Supreme Court in BMW of North America, Inc. v. Ira Gore, Jr.,
  13 517 U.S. 559 (1996): (1) the degree of reprehensibility of the Defendant’s conduct;
  14 (2) the actual harm inflicted on Plaintiff; and (3) the civil or criminal penalties that
  15 could be imposed for comparable misconduct.
  16                         EIGHTH AFFIRMATIVE DEFENSE
  17                                    (Lack of Standing)
  18         8.     As her eighth and separate affirmative defense to the Complaint,
  19 Defendant alleges that Plaintiffs’ claims are barred by the fact that the Plaintiffs lack
  20 standing to sue.
  21                          NINTH AFFIRMATIVE DEFENSE
  22                                         (Merger)
  23         9.     As her ninth and separate affirmative defense to the Complaint,
  24 Defendant alleges that some or all of Plaintiffs’ claims are barred by the merger
  25 doctrine.
  26 ///
  27 ///
  28                                            -12-
           ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                      MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 13 of 19 Page ID #:74




   1                         TENTH AFFIRMATIVE DEFENSE
   2                (Statutory Damages and Attorneys’ Fees Unavailable)
   3         10.   As her tenth and separate affirmative defense to the Complaint,
   4 Defendant alleges that the Plaintiffs’ claims for statutory damages and attorney’s
   5 fees are barred.
   6                       ELEVENTH AFFIRMATIVE DEFENSE
   7                                 (Statute of Limitations)
   8         11.   As her eleventh and separate affirmative defense to the Complaint,
   9 Defendant alleges that the Plaintiffs’ purported claims for relief alleged therein, are
  10 barred in whole or in part by the applicable statutes of limitation, including but not
  11 limited to, 17 U.S.C. § 507(b); 18 U.S.C. § 1836(d); Cal. Civ. Code §3426.6; and
  12 Cal. Code Civ. Proc. §§ 339(1) and 17208.
  13                       TWELFTH AFFIRMATIVE DEFENSE
  14                                      (Acquiescence)
  15         12.   As her twelfth and separate affirmative defense to the Complaint,
  16 Defendant alleges that Plaintiffs’ claims are barred by the doctrine of acquiescence.
  17                     THIRTEENTH AFFIRMATIVE DEFENSE
  18                         (Failure to Join Indispensable Parties)
  19         13.   As her thirteenth and separate affirmative defense to the Complaint,
  20 Defendant alleges upon information and belief that Plaintiffs’ claims are barred
  21 because Plaintiffs failed to join indispensable parties.
  22                     FOURTEENTH AFFIRMATIVE DEFENSE
  23                                        (Consent)
  24         14.   As her fourteenth and separate affirmative defense to the Complaint,
  25 Defendant alleges upon information and belief that Plaintiffs’ claims are barred and
  26 recovery is barred or limited by the doctrine of consent.
  27 ///
  28                                           -13-
           ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                      MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 14 of 19 Page ID #:75




   1                        FIFTEENTH AFFIRMATIVE DEFENSE
   2                                 (Reservation of Defenses)
   3         15.     As her fifteenth and separate affirmative defense to the Complaint,
   4 Defendant alleges that she has insufficient knowledge or information upon which to
   5 form a belief as to whether she may have additional, and as yet unstated affirmative
   6 defenses available, and reserves the right to assert such additional defenses in the
   7 event that further discovery, investigation or analysis indicate they are proper.
   8                        SIXTEENTH AFFIRMATIVE DEFENSE
   9               (Failure to State a Claim Upon which Relief Can be Granted)
  10         16.     As her sixteenth and separate affirmative defense to the Complaint,
  11 Defendant alleges that each purported claim contained therein, fails to state a claim
  12 upon which relief can be granted.
  13                       SEVENTIETH AFFIRMATIVE DEFENSE
  14                 (Defendant’s Legitimate Non-Discriminatory Decisions)
  15         17.     As her seventieth and separate affirmative defense to the Complaint,
  16 Defendant alleges that each purported claim contained therein, is barred in whole or
  17 in part because all decisions with respect to Plaintiffs’ violation of the HOA’s
  18 governing document were made by Defendant for legitimate, non-discriminatory,
  19 non-pretextual reasons.
  20                       EIGHTEENTH AFFIRMATIVE DEFENSE
  21                             (Defendant’s Reasonable Care)
  22         18.     As her eighteenth and separate affirmative defense, Defendant alleges
  23 that each purported claim therein, is barred, in whole or in part, because Defendant
  24 exercised reasonable care to prevent and correct promptly any alleged
  25 discriminatory and/or retaliatory behavior.
  26 ///
  27 ///
  28                                            -14-
           ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                      MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 15 of 19 Page ID #:76




   1                     NINETEENTH AFFIRMATIVE DEFENSE
   2               (Failure to Take Advantage of Corrective Opportunities)
   3         19.   As her nineteenth and separate affirmative defense, Defendant alleges
   4 that each purported claim therein claim therein, is barred, in whole or in part,
   5 because Plaintiffs failed to take advantage of any preventive or corrective
   6 opportunities provided by Defendant to avoid harm or otherwise.
   7                      TWENTIETH AFFIRMATIVE DEFENSE
   8         (California Statute of Limitations - One Year for Personal Injury)
   9         20.   As her twentieth and separate affirmative defense, Defendant alleges
  10 that each purported claim is barred in whole or in part by all applicable statutes of
  11 limitation, including but not limited to California Code of Civil Procedure § 340(3).
  12                    TWENTY-FIRST AFFIRMATIVE DEFENSE
  13               (California Statute of Limitations - Four Year Residual)
  14         21.   As her twenty-first and separate affirmative defense, Defendant alleges
  15 that each purported claim is barred in whole or in part by all applicable statutes of
  16 limitation, including but not limited to California Code of Civil Procedure § 343.
  17                  TWENTY-SECOND AFFIRMATIVE DEFENSE
  18                  (Differential Treatment Based on Bona Fide Factors)
  19         22.   As her twenty-second and separate affirmative defense, Defendant
  20 alleges that each purported claim of the Plaintiff is barred because any alleged
  21 differential treatment of Plaintiffs by Defendant was undertaken pursuant to valid
  22 and enforceable CC&Rs, ByLaws, and Rules and Regulations and the exercise of
  23 the Reasonable Business Judgment Rule governing the subject property.
  24                   TWENTY-THIRD AFFIRMATIVE DEFENSE
  25                            (California Civil Code §1365.7)
  26         23.   As her twenty-third and separate affirmative defense, Defendant alleges
  27 that each purported claim of the Plaintiffs contained in the Complaint is barred, in
  28                                           -15-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 16 of 19 Page ID #:77




   1 whole and in part, because Defendant was a volunteer Director of an association
   2 defined as “a nonprofit corporation created for the purpose of managing a Common
   3 Interest Development”.
   4                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
   5                             (Acquired Evidence Document)
   6         24.     As her twenty-fourth and separate affirmative defense, Defendant
   7 alleges that each purported claim of the Plaintiffs is barred, in whole or in part, from
   8 recovery of damages as alleged and prayed for in the Complaint by the after-
   9 acquired evidence doctrine.
  10                        TWENTY-FIFTH AFFIRMATIVE DEFENSE
  11        (Absence of Intentional Discrimination Precludes Punitive Damages)
  12         25.     As her twenty-fifth and separate affirmative defense, Defendant alleges
  13 that she has not engaged in intentional discrimination with respect to Plaintiffs, and
  14 Defendant therefore cannot be liable for punitive damages.
  15                        TWENTY-SIXTH AFFIRMATIVE DEFENSE
  16       (Absence of Malice, Reckless Indifference or Fraud Precludes Punitive
  17                                         Damages)
  18         26.     As her twenty-sixth and separate affirmative defense Defendant alleges
  19 that she did not act with malice, reckless indifference or fraud toward Plaintiffs, and
  20 therefore, Defendant cannot be liable for punitive damages.
  21                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
  22               (Punitive Damages Would Constitute Denial of Due Process)
  23         27.     As her twenty-seventh and separate affirmative defense, Defendant
  24 alleges that Plaintiffs are not entitled to recover any punitive or exemplary damages
  25 as prayed for in the Complaint, and any allegations with respect thereto should be
  26 stricken, because California's laws regarding the alleged conduct in question in this
  27 action are too vague to permit the imposition of punitive damages, and because any
  28                                            -16-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 17 of 19 Page ID #:78




   1 award of punitive or exemplary damages under California law in general, and/or any
   2 such award under California law as applied to the facts in this case, would violate
   3 Defendant's constitutional rights under provisions of the United States and
   4 California Constitutions, including, but not limited to, the due process clauses of the
   5 Fifth and Fourteenth Amendments to the United States Constitution, and the
   6 excessive fines and cruel and un-usual punishment clauses of the Eighth
   7 Amendment to the United States Constitution.
   8                  TWENTY-EIGHTH AFFIRMATIVE DEFENSE
   9            (Failure to Plead Facts Sufficient to Support Punitive Damages)
  10         28.   As her twenty-eighth and separate affirmative defense, Defendant
  11 alleges that Plaintiffs are not entitled to receive punitive damages because Plaintiffs
  12 have not pled facts sufficient to support such an award.
  13                   TWENTY-NINTH AFFIRMATIVE DEFENSE
  14               (Defendant’s Good Faith Efforts Preclude Punitive Damages)
  15         29.   As her twenty-ninth and separate affirmative defense, Defendant
  16 alleges that Plaintiffs are not entitled to receive punitive damages because
  17 Defendant has made good faith efforts to prevent discrimination at the Subject
  18 Property
  19                        THIRTIETH AFFIRMATIVE DEFENSE
  20                (Punitive Damages Precluded – Individual Decisionmakers)
  21         30.   As her thirtieth and separate affirmative defense, Defendant alleges
  22 Plaintiffs are not entitled to receive punitive damages because, even if they were
  23 able to establish that any individual board member allowed unlawful bias to affect
  24 any decision, which Defendant expressly denies, Defendant, in light of her good
  25 faith efforts to prevent bias, is not liable for punitive damages based on any such
  26 individual decision.
  27 ///
  28                                           -17-
           ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                      MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 18 of 19 Page ID #:79




   1        WHEREFORE, Defendant prays for relief as follows:
   2        1.    That the Complaint be dismissed, with prejudice in its entirety;
   3        2.    That Plaintiff take nothing by reason of this Complaint and that
   4 judgment be entered against Plaintiff and in favor of Defendant;
   5        3.    That Defendant be awarded her attorneys’ fees and costs incurred in
   6 defending this action;
   7        That Defendant be granted such other and further relief as the Court may
   8 deem just and proper.
   9
  10   Dated: March 6, 2020                         Respectfully submitted,
  11
  12
                                                    By: _______________________
  13
                                                    Kevin R. Lussier, Esq.
  14                                                Eurus Cady, Esq.
                                                    VEATCH CARLSON, LLP
  15
                                                    1055 Wilshire Boulevard, 11th Floor
  16                                                Los Angeles, CA 90017-2444
                                                    Tel.: (213) 381-2861
  17
                                                    Fax: (213) 383-6370
  18                                                Attorneys for Defendant,
  19                                                AUGUSTINA REYES
                                                    MONTALVO, erroneously sued as
  20                                                TINA MORALES
  21
  22
  23
  24
  25
  26
  27
  28                                         -18-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-00053-JLS-KES Document 16 Filed 03/06/20 Page 19 of 19 Page ID #:80




   1                            DEMAND FOR JURY TRIAL
   2        Defendant hereby demands trial by jury on all issues in the Complaint triable
   3 to a jury pursuant to F. R.C. P. Rule 38(b).
   4
   5   Dated: March 6, 2020                          Respectfully submitted,
   6
   7
                                                     By: _______________________
   8
                                                     Kevin R. Lussier, Esq.
   9                                                 Eurus Cady, Esq.
                                                     VEATCH CARLSON, LLP
  10
                                                     1055 Wilshire Boulevard, 11th Floor
  11                                                 Los Angeles, CA 90017-2444
                                                     Tel.: (213) 381-2861
  12
                                                     Fax: (213) 383-6370
  13                                                 Attorneys for Defendant,
  14                                                 AUGUSTINA REYES
                                                     MONTALVO, erroneously sued as
  15                                                 TINA MORALES
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                          -19-
         ANSWER OF AUGUSTINA REYES MONTALVO, ERRONEOUSLY SUED AS TINA
                    MORALES AND DEMAND FOR JURY TRIAL
